UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-6801



AHOTO TAYSIR MULAZIM,

                                              Plaintiff - Appellant,

          versus


RONALD J. ANGELONE, Director; GENE M. JOHNSON;
DAVID A. BRAXTON; CALVIN D. JAMISON; STEVE
BURCIN;   CHARLES    C.   COSBY;   CHERYL   J.
FRYDRYSHOWSKI; J. THADIEU HARRIS, III; R. A.
YOUNG; P. SAUL; A. FLEENOR,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. Samuel G. Wilson, Chief District
Judge. (CA-02-1135-7)


Submitted:   September 11, 2003       Decided:   September 24, 2003


Before WIDENER, LUTTIG, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Ahoto Taysir Mulazim, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Ahoto    Taysir   Mulazim   appeals   the   district    court’s   order

denying relief on his 42 U.S.C. § 1983 (2000) complaint.           We have

reviewed the record and find no reversible error.           Accordingly, we

affirm for the reasons stated by the district court.           See Mulazim

v. Angelone, No. CA-02-1135-7 (W.D. Va. Apr. 24, 2003). We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                                  AFFIRMED




                                    2